Citation Nr: 0020271	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the residuals of hyperextension injury to the lower back, on 
appeal from the original grant of service connection.

2.  Entitlement to an increased (compensable) evaluation for 
gastroesophageal reflux disease, on appeal from the original 
grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from June 1994 to June 1998.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in November 
1998 by the Department of Veterans Affairs (VA) regional 
office (RO) in Montgomery, Alabama, which granted service 
connection for residuals of hyperextension injury to lower 
back, evaluated as noncompensable from July 1, 1998, and 
gastroesophageal reflux disease, evaluated as noncompensable 
from July 1, 1998.


FINDINGS OF FACT

1.  Since July 1, 1998, the veteran's service connected low 
back disorder has been manifested by subjective complaints of 
pain, without objective evidence of muscle spasm, 
characteristic pain on motion, or x-ray evidence of arthritis 
but with slight limitation of motion of the lumbar spine.

2.  Since July 1, 1998, the veteran's service-connected 
gastroesophageal reflux has been manifested principally by 
heartburn and regurgitation without evidence of dysphagia or 
arm or chest pain.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the low back 
disorder, on appeal from the initial grant of service 
connection on July 1, 1998, have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.72, Diagnostic Codes 5292, 5295(1999).

2.  The criteria for a 10 percent rating for the 
gastroesophageal reflux, on appeal from the initial grant of 
service connection on July 1, 1998,, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.115, 
Diagnostic Codes 7299-7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The service medical records disclose that veteran's 
complaint's included heartburn and dyspepsia.  He was placed 
on Zantac for persistent gastroesophageal reflux symptoms.  
In June 1997, he suffered a low back injury.  The assessment 
was unresolved hyperextension. 

The veteran was examined by VA in October 1998.  He gave a 
history of a low back injury in July 1997.  He was told that 
he had an hyperextension injury to the lower back.  He 
improved after chiropractor treatments.  He noted pain after 
physical work and also with such activity as riding a 
tractor, prolonged riding in a car, lifting, running, or 
prolonged standing.  He claimed any of these activities might 
induce pain.  For the last six months of his military duty, 
he had a desk job.  Since discharge, he had been going to 
school so that his back had not been so bothersome.  At this 
time, the back pain was only related to the above activities.  
It did not come in flare-ups.  He had no radiation of pain 
out of the lower back.  He took no regular medication but 
occasionally took a nonsteroidal anti-inflammatory drug.  He 
did not use a back brace, cane, or crutch.  He had not missed 
any time attending school since he left service because of 
back problems or other problems.  

The veteran reported that his appetite was good and his 
weight was stable.  He had noted heartburn for three years.  
About once a month, he refluxed acid material which sometimes 
contained streaks of blood about one time a month.  His 
symptoms might be worse after a large meal.  He only ate 
small meals at the current time.  Rolaids or antacids helped.  
He had noted black stools about once or twice a month along 
with these episodes.  Prilosec had helped the symptoms of 
acid reflux but he was presently out of medication. 

On physical examination, the veteran was 70" and weighed 198 
pounds.  His weight had been stable.  His state of nutrition 
and body build were within normal limits.  His posture and 
gait were normal.  The abdomen was soft, with no tenderness, 
mass, or palpable organs.   Examination of the spine showed 
no deformity and no tenderness.  The musculature was within 
normal limits.  No evidence of muscle spasm was noted.  
Extension of the lumbar spine was to 22 degrees and flexion 
was to 83 degrees, lateral flexion to the right was limited 
to 32 degrees, and to the left 36 degrees.  Rotation to the 
right was to 39 degrees and to the left it was 39 degrees.   
He did not have any unusual pain going through range of 
motion.  

A neurological evaluation disclosed no loss of pain or touch 
sensation in the lower extremities.  The veteran could stand 
on his toes and heels without difficulty.  Straight leg 
raising was within normal limits.  The complete blood count 
and CHEM-7 was normal.  An x-ray of the lumbar spine was 
normal.  Pertinent diagnoses were: remote injury of the lower 
back; chronic low back pain secondary to the remote injury to 
the lower back; gastroesophageal reflux disease.   The 
examiner commented that the functional loss due to pain was 
moderately significant.

Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected low 
back disorder and gastrointestinal disorder, and therefore he 
has satisfied the initial burden of presenting a well-
grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran a VA examination and 
an opportunity for a personal hearing.  There is no 
indication of additional medical records that the VA failed 
to obtain.  Therefore, VA has satisfied its duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson, 12 Vet. App. 
at 126.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  See Fenderson. 

The Board is of the opinion that the statement of the case 
indicated that all the evidence of record at the time of the 
rating decision was considered in assigning the original 
disability ratings for the veteran's service-connected 
disabilities.  The RO did not limit its consideration to only 
the recent medical evidence of record and did not therefore 
violate the principle of Fenderson. 

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered` 
based on all the evidence of record.  In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluations assigned to his service-connected disabilities.

The veteran's service-connected low back disorder has been 
evaluated under Diagnostic Code 5295, as lumbosacral strain.  
With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, a 20 percent 
rating is assigned.  With characteristic pain on motion, a 10 
percent rating is assigned.  With slight subjective symptoms 
only, a noncompensable rating is assigned.  

In evaluating the veteran's low back disorder, the Board has 
considered the veteran's complaints in association with the 
rating criteria.  The Board notes that on the VA examination, 
there was no evidence of muscle spasm or of characteristic 
pain on motion.  He could stand on his toes and heels without 
difficulty and straight leg raising was within normal limits.  
He had no radiation of pain to the lower extremities.  An x-
ray of the lumbar spine was normal.  He had not missed any 
school because of his low back disorder.  In the absence of 
findings of characteristic  pain on motion, the Board finds 
that he is not entitled to a compensable rating under 
Diagnostic Code 5295.

However, if the low back disorder is evaluated under 
Diagnostic Code 5292 based on limitation of motion, the Board 
notes that a 10 percent rating contemplates slight limitation 
of motion, a 20 percent rating contemplates moderate 
limitation of motion, and a 40 percent rating contemplates 
severe limitation of motion.  38 C.F.R. § 4.71a (1999).  The 
findings on the VA examination did indicate the veteran had 
slight loss of full of flexion, extension, and lateral 
flexion.  Therefore, the Board finds that a 10 percent rating 
is warranted under Diagnostic Code 5292.

Because of the complaints of pain, the Board has considered 
DeLuca v. Brown, 8 Vet. App. 202 (1995), in which the Court 
held that, in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth at 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The Board is aware that the examiner opined that functional 
loss due to pain was moderately significant.  However, this 
appears to be based on the veteran's history alone.  Despite 
the complaints of a history of pain, there was no evidence of 
pain demonstrated on the examination.  In addition, the 
veteran stated he did not experience flare-ups of pain.  
Therefore, the Board has determined that the complaints of 
pain have not been supported by adequate pathology and a 
higher rating under DeLuca is not warranted for the low back 
disorder.

Gastroesophageal reflux disease.

The veteran's gastroesophageal reflux disease is evaluated 
under Diagnostic Codes 7299-7346.  Diagnostic Code 7346 
provides that a 10 percent evaluation may be assigned for 
hiatal hernia with two or more of the symptoms for the 30 
percent evaluation under this code.  For the 30 percent 
evaluation, hiatal hernia must be productive of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
38 C.F.R. § 4. 114. (1999).  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met."  38 C.F.R. § 4.31 (1999).

In evaluating the service-connected gastroesophageal reflux 
disease, the Board has considered the clinical record in 
association with the rating criteria.  The record indicates 
that symptoms of the veteran's gastroesophageal reflux 
disease principally involve persistent heartburn (pyrosis) 
and monthly episodes involving regurgitation.  Also, he has 
indicated he must eat only small meals because the symptoms 
were worse after a large meal.  On the other hand, he had no 
complaints of dysphagia or difficulty in swallowing or of 
substernal arm or shoulder pain.  Under the provisions of 
38 C.F.R. § 4.7, the Board finds that his gastroesophageal 
reflux warrants a 10 percent rating.
`
In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's low back disability 
and the gastrointestinal disorder.  There is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to these disorders that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The record discloses that the veteran 
is currently a full time student. 


ORDER


A rating of 10 percent, but no higher, is granted for the low 
back disorder, on appeal from the initial grant of benefits 
on July 1, 1998, consistent with the criteria that govern the 
payment of monetary awards.  
	
A rating of 10 percent, but no higher, is granted for the 
gastroesophageal reflux disorder, on appeal from the initial 
grant of benefits on July 1, 1998, consistent with the 
criteria that govern the payment of monetary awards.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

